  Case 16-09618          Doc 61       Filed 12/27/19 Entered 12/27/19 11:37:37       Desc Main
                                        Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:16-bk-09618

NICKOLAS J. ZITKO                                      Chapter 13

                                                       Honorable Jacqueline P. Cox
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

       PLEASE TAKE NOTICE that on January 27, 2020 at 9:00 a.m., the undersigned will
appear before the Honorable Jacqueline P. Cox at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 719, Chicago, Illinois and will then and there
present DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN, a copy of which is hereby
served upon you.

                                      CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to
be served, via electronic case filing to Tom Vaughn, Chapter 13 Trustee and via United States First
Class Mail to all parties listed on the attached service list, on December 27, 2019 before the hour
of 5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
                  Case
Label Matrix for local    16-09618
                       noticing      Doc 61 JPMorgan
                                              FiledChase
                                                      12/27/19
                                                           Bank, N.A.,Entered
                                                                       successor 12/27/19
                                                                                 by inte  11:37:37      Desc
                                                                                             U.S. Bankruptcy     Main
                                                                                                              Court
0752-1                                           Document
                                            Mail Code: OH4-7164     Page    2  of 5          Eastern Division
Case 16-09618                                 National Payment Services                       219 S Dearborn
Northern District of Illinois                 P.O. Box 24785                                  7th Floor
Chicago                                       Columbus, OH 43224-0785                         Chicago, IL 60604-1702
Mon Jul 2 13:10:11 CDT 2018
AT&T Mobility                                 Att Wireless*                                   Chase *
PO Box 6416                                   P.O. Box 6416                                   3415 Vision Drive
Carol Stream, IL 60197-6416                   Carol Stream, IL 60197-6416                     Mail Code OH4-7142
                                                                                              Columbus, OH 43219-6009


Chase *                                       Comcast                                         Comcast
ATTN: Bankruptcy Department                   2001 York Road                                  One Comcast Center
P.O. Box 15298                                Oak Brook, IL 60523-1973                        Philadelphia, PA 19103-2899
Wilmington, DE 19850-5298


Comcast                                       Convergent Outsourcing, Inc                     Convergent Outsourcing, Inc.
c/o Credit Management                         800 SW 39th Street                              PO Box 9004
4200 International Parkway                    PO Box 9004                                     Renton, WA 98057-9004
Carrollton, TX 75007-1912                     Renton, WA 98057-9004


Cook County Clerk                             Cook County Clerk                               Credit One Bank
118 N. Clark Street                           69 W. Washington, Suite 500                     585 Pilot Road
Room 434                                      Chicago, IL 60602-3030                          Las Vegas, NV 89119-3619
Chicago, IL 60602-1413


Credit One Bank                               Credit One Bank                                 Discover Bank
PO Box 740237                                 Po Box 98873                                    Discover Products Inc
Atlanta, GA 30374-0237                        Las Vegas, NV 89193-8873                        P.O. Box 3025
                                                                                              New Albany Ohio 43054-3025


(p)DISCOVER FINANCIAL SERVICES LLC            ER Solutions/Convergent Outsourcing, INC        Enhanced Recovery Co
PO BOX 3025                                   Po Box 9004                                     Po Box 3002
NEW ALBANY OH 43054-3025                      Renton, WA 98057-9004                           Southeastern, PA 19398-3002



Enhanced Recovery Corp                        Equifax Information Services, LLC               Experian Information Solutions, Inc.
Attention: Client Services                    1550 Peachtree Street NW                        475 Anton Boulevard
8014 Bayberry Road                            Atlanta, GA 30309-2468                          Costa Mesa, CA 92626-7037
Jacksonville, FL 32256-7412


Freedman Anselmo Lindberg                     Heavner Scott & Beyers                          IRS
1771 W. Diehl, Suite 150                      111 E. Main Street, #200                        Pob 7317
PO Box 3228                                   Decatur, IL 62523-1204                          Philadelphia, PA 19101-7317
Naperville, IL 60566-3228


Illinois Department of Revenue                JPMorgan Chase                                  (p)JEFFERSON CAPITAL SYSTEMS LLC
Pob 64338                                     270 Park Avenue                                 PO BOX 7999
Chicago, IL 60664-0291                        New York, NY 10017-2014                         SAINT CLOUD MN 56302-7999
                  Case
LVNV Funding, LLC its      16-09618
                      successors           Doc 61 OsiFiled
                                 and assigns          Collect12/27/19 Entered 12/27/19 11:37:37      Desc Main
                                                                                          Southwest Credit
assignee of FNBM, LLC                                  Document
                                                  507 Prudential Road    Page 3 of 5      4120 International Parkway, Suite 1100
Resurgent Capital Services                        Horsham, PA 19044-2308                  Carrollton, TX 75007-1958
PO Box 10587
Greenville, SC 29603-0587

Southwest Credit System                              (p)SPRINT NEXTEL CORRESPONDENCE                      Sprint
4120 International Parkway Suite 1100                ATTN BANKRUPTCY DEPT                                 PO Box 3827
Carrollton, TX 75007-1958                            PO BOX 7949                                          Englewood, CO 80155-3827
                                                     OVERLAND PARK KS 66207-0949


Trans Union LLC                                      Verizon                                              Verizon Communications, Inc
P.O. Box 2000                                        500 Technology Drive                                 1515 Woodfield Road
Chester, PA 19016-2000                               Ste 550                                              Schaumburg, IL 60173-6007
                                                     Weldon Spring, MO 63304-2225


Verizon Wireless                                     Waukesha Memorial Hospital Inc                       Joseph S Davidson
1 Verizon Place                                      725 American Avenue                                  Sulaiman Law Group, Ltd.
Alpharetta, GA 30004-8510                            Waukesha, WI 53188-5099                              2500 S. Highland Ave
                                                                                                          Suite 200
                                                                                                          Lombard, IL 60148-7103

Nickolas J Zitko                                     Patrick S Layng                                      Tom Vaughn
7254 Kedvale Avenue                                  Office of the U.S. Trustee, Region 11                55 E. Monroe Street, Suite 3850
Lincolnwood, IL 60712-2017                           219 S Dearborn St                                    Chicago, IL 60603-5764
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial Services                          (d)Discover Financial Services LLC                   Jefferson Capital Systems LLC
2500 Lake Cook Road                                  Po Box 15316                                         Purchased From Verizon Wireless
Deerfield, IL 60015                                  Wilmington, DE 19850                                 Po Box 7999
                                                                                                          Saint Cloud Mn 56302-9617
                                                                                                          Orig By: Verizon Wireless

Sprint                                               (d)Sprint                                            End of Label Matrix
6391 Sprint Parkway                                  Attn Bankruptcy Dept                                 Mailable recipients   44
Overland Park, KS 66251                              PO Box 7949                                          Bypassed recipients    0
                                                     Overland Park KS 66207-0949                          Total                 44
  Case 16-09618         Doc 61    Filed 12/27/19 Entered 12/27/19 11:37:37            Desc Main
                                    Document     Page 4 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                        Case No. 1:16-bk-09618

NICKOLAS J. ZITKO                                       Chapter 13

                                                        Honorable Jacqueline P. Cox
                                   Debtor(s)

                           DEBTOR’S MOTION TO MODIFY PLAN

          NOW COMES, NICKOLAS J. ZITKO (“Debtor”), through undersigned counsel, pursuant

to 11 U.S.C. §1329 moves the Court to Modify Chapter 13 Plan. In support thereof, Debtor states

as follows:

          1.     On March 21, 2016, Debtor filed a voluntary petition for relief under Chapter 13 of

the Bankruptcy Code [Doc. #1].

          2.     On May 16, 2016, an Order Confirming Plan was entered [Doc. # 36].

          3.     Debtor’s confirmed plan provides, in pertinent part:

                 1. Initial plan term. The debtor will pay to the trustee $932.00 monthly for
                 60 months for total payments, during the initial plan term, of $55,920.00.

                 8. General unsecured claims (GUCs). All allowed nonpriority unsecured
                 claims *** shall be paid, pro rata, in full.

          4.     On July 10, 2017, an Order Modifying Plan was entered [Doc. # 47].

          5.     Debtor’s monthly payment was reduced to $800.00 monthly for the remainder of

the plan term.

          6.     On July 23, 2018, an Order Modifying Plan was entered [Doc. # 58].

          7.     Debtor’s monthly payment was increased to $850.00 monthly for the remainder of

the plan term.
  Case 16-09618       Doc 61     Filed 12/27/19 Entered 12/27/19 11:37:37            Desc Main
                                   Document     Page 5 of 5


       8.      Debtor mistakably continued to pay $800.00 monthly to the trustee; accruing a

$2,500.00 default.

       9.      Debtor recently paid $800.00 to the trustee that has not yet been received.

       10.     Accordingly, Debtor proposes deferring the remaining $1,700.00 default, and

paying to the trustee $964.00 for the remaining plan term – beginning with the January 2020

payment.

       11.     Modifying Debtor’s plan will not prejudice the general unsecured creditors, as they

will continue to be paid, in full, as provided for in Debtor’s confirmed plan.

       WHEREFORE, Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Chapter 13 Plan to defer the $1,700.00 default to the end of the plan term; to increase the

Debtor’s payment to the trustee to $964.00 monthly for the remaining plan term; and grant any

other relief deemed appropriate and equitable.

Dated: December 27, 2019                              Respectfully submitted,

                                                      NICHOLAS J. ZITKO

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
